department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-1292-95 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs fi p subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend state fund year year year year year year year year year date date a b c d e f g h i j issues whether an entity created by a state to provide workers’ compensation insurance to employers is exempt from federal_income_tax as an integral part of the state a political_subdivision of the state or because it meets the requirements of sec_115 conclusion based on the information submitted the entity’s income is not exempt from federal_income_tax as an integral part of the state or as a political_subdivision of the state nor does it meet the requirements of sec_115 the facts do not support a finding that the entity is an integral part of the state either through the state’s control_over the entity or the state’s financial commitment to the entity further there is no indication that the entity possesses any of the sovereign powers necessary to a finding that it is a political_subdivision of the state finally sec_115 is inapplicable because the income from the entity accrues to private parties facts the facts as stated below are based solely on the information submitted and the representations in your memorandum state statute requires that all employers provide workers’ compensation coverage for their employees state created the fund in year for the stated purpose of guaranteeing the availability of workers’ compensation insurance at reasonable rates establishment of fund the operation and organization of the fund are governed primarily by provisions of state’s insurance code the fund was initially formed as a public revolving fund consisting of appropriations approved by state legislature all insurance premiums received and all investment properties and net_earnings therefrom in year the fund received an appropriation of dollar_figurea from the state legislature for initial working_capital in year the original appropriation of dollar_figurea plus interest was returned to state the insurance code provides that the fund shall be fairly competitive with other insurers and it is the intent of state legislature that the fund shall ultimately be neither more nor less than self-supporting in year pursuant to the state legislature’s mandate that the fund provide coverage the fund received a dollar_figureb loan from a state revolving fund the loan was repaid with interest in year in year the legislature reorganized the fund into a public enterprise fund in order to increase its autonomy and to accrue significant cost savings pursuant to this reorganization the fund was granted the authority to deposit and maintain its funds in financial institutions authorized by law to receive deposits of public moneys and to invest its funds subject only to the restrictions applicable to private insurers the fund may also with the approval of the state treasurer establish an account or fund in the state treasury in the name of the fund but moneys deposited with the state treasurer are not state moneys within the intent of state statute prior to the year reorganization the fund’s moneys were administered and maintained by the state treasurer in addition the fund was granted greater freedom in conducting its affairs by exempting it in most instances from the provisions of the state government code applicable to state agencies this action was purportedly for the purpose of enabling the fund to become more competitive with other worker’s compensation insurers as a result of the legislative changes the fund generally transacts workers’ compensation insurance to the same extent as any other insurer operation of the fund under state law the fund is governed by a board_of directors vested with full power and authority as the governing body of a private insurance carrier the board_of directors is composed of five members appointed by the governor one of whom shall be from organized labor in order to qualify for membership the board members other than the member from organized labor must be policyholders or employees of a policyholder in the fund for one year prior to appointment and must continue in such status while a member the governor of state shall appoint the chairperson who shall serve at the pleasure of the governor state’s director of industrial relations shall be an ex officio nonvoting sixth member of the board and shall not be counted as a member of the board for quorum purposes prior to date the director of industrial relations acted as chairman of the fund’s board_of directors however a year statute granted the director of industrial relations the power to impose fines and penalties on all workers’ compensation providers including the fund the resulting conflict of interest necessitated the board’s reorganization the board_of directors is authorized by statute to appoint and fix the salary of a manager for the fund the duties of the manager are to manage and conduct the business and affairs of the fund under the general direction of and subject_to the approval of the board_of directors the manager of the fund has full authority to run the daily operations of the fund including the authority to enter into contracts of workers’ compensation insurance sell annuities covering compensation benefits and decline to insure any risk which is beyond the safe carrying of the fund the manager is required to report quarterly to the governor on the business of the fund pursuant to statute the fund may declare policyholder dividends provided there exists a surplus of assets such cash dividend or credit is to be in an amount which the board_of directors in its discretion considers to be the employer’s proportion of divisible surplus in years and the fund paid or credited to private employer policyholders dividends in the amounts of dollar_figurec dollar_figured and dollar_figuree respectively employees of the fund are subject_to state’s civil service system state delegates certain personnel functions to the fund including approving appointments for officer positions and the hiring and firing of employees salaries for the fund’s employees are set by state’s office of personnel administration the fund’s employees receive the same benefits afforded to employees of state agencies salaries and benefits of the fund’s employees are paid from revenues generated from the fund’s insurance and investment_income the state department of insurance regulates all insurance_business in the state including the fund prior to year state mandated the minimum rates to be charged by the fund for workers’ compensation insurance due to an adverse effect on businesses the minimum rate law was repealed and an open rating system was implemented the department of insurance continues to establish rates charged by the fund however rates are fixed with consideration to the physical hazards of each industry occupation or employment other insurers are permitted to calculate their rates subject_to the approval of the department of insurance although the fund acts as the insurer of last resort premiums are commensurate with the calculated amount of risk involved and it can deny coverage if an employer fails to meet minimum standards under state statute the fund annually pays a tax computed on the same basis at the same rates and subject_to the same deductions as those applicable to private insurers within the state thus private insurers including the fund pay gross premium taxes and property taxes but not state income taxes state statute provides that all business and affairs of the fund shall be conducted in the name of the fund not as part of a governmental body state statute provides that state shall not be liable for any obligations of the fund beyond its assets the fund may also sue and be sued in all actions arising out of any act or omission in connection with its business or affairs the fund is also not immune from punitive_damages state requires fund to share in the cost of operating the state government for years and the fund’s share of such costs was dollar_figuref dollar_figureg and dollar_figureh respectively the fund is the largest writer of workers’ compensation insurance in state the fund provides workers’ compensation insurance to more than half of all employers in state including both public and private employers the fund also serves as a third-party administrator in the adjustment and disposition of claims for workers’ compensation_for any public employers electing to self-insure the fund has dollar_figurei in assets as of date fund’s capital and surplus were dollar_figurej state statute does not provide for distribution of fund’s assets upon dissolution law and analysi sec_1 integral part of a state income earned by a state an integral part of a state or political_subdivision of a state is generally not taxable in the absence of specific statutory authorization to tax such income see rev_rul 1987_1_cb_18 whether an enterprise is an integral part of a state depends upon all the facts and circumstances including the state's degree of control_over the enterprise and the extent of the state's financial commitment to the enterprise in 308_fsupp_761 d md rev'd on other grounds 400_us_4 the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state were not pledged for mssic's obligations only three of the eleven directors were selected by state officials the district_court rejected mssic's claims of intergovernmental tax immunity and exemption under sec_115 of the code because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the district_court was reversed on other grounds the supreme court agreed with the lower court's analysis of the tax exemption issues the supreme court rejected mssic's position that it is an instrumentality of the state and hence entitled to exemption from federal taxation under the doctrine_of intergovernmental immunity and under sec_115 mssic u s pincite n in revrul_87_2 the service addressed the question of whether an enterprise is an integral part of a state and therefore entitled to exemption from federal taxation in that ruling attorneys were required to deposit clients' funds of nominal amounts into a pooled interest bearing trust account fund the ruling held that interest_paid on the accounts which was disbursed for public purposes was not subject_to federal_income_tax the state supreme court's creation and administration of the trust account fund and the court's ability to select and remove the fund's governing body to control the fund's investments and expenditures to monitor the fund's daily operation and to abolish the fund indicated that the fund was not an independent entity but rather was an integral part of the state while the facts in the present case indicate that state maintains a certain degree of control_over the administration of fund it is unlikely that such control rises to the level necessary to establish that fund is exempt from taxation as an integral part of state where state may have arguably exercised greater control in the past legislative changes have reduced the state’s degree of control_over the fund purportedly with the objective of increasing its competitiveness with private insurers for example although it is a creation of the state legislature since date the fund has been controlled by a board_of directors the majority of which are private policyholders and though the fund's employees are subject_to state civil service requirements the manager of fund is appointed by and conducts the business and affairs of the fund under the direction and subject_to the approval of the privately dominated board in general the fund transacts business in workers’ compensation insurance to the same extent as any private insurer further the fund is generally not subject_to the provisions of the government code applicable to state agencies and apparently operates independently of the state treasurer the board_of directors may invest funds in excess of reserve requirements in the same manner as private insurance carriers the fund is authorized to deposit surplus cash in financial institutions authorized by law to receive deposits of public moneys the board_of directors may also establish an account or fund in the state treasury in the name of the fund however moneys deposited with the state treasurer are not state moneys within the intent of state statute while state’s department of insurance regulates the rates charged by the fund the minimum rate law was repealed and an open rating system was implemented calculating premiums at a level commensurate with the amount of risk present in each industry accordingly the facts suggest that the fund’s premiums are set at rates that are competitive with private insurers moreover despite the fund’s role as the insurer of last resort the manager of the fund may decline to insure any risk which is beyond the safe carrying of the fund most significant is state’s apparent lack of financial commitment to the fund the facts indicate that the fund’s primary sources of operating revenue are premiums and investment earnings in addition state statute specifically provides that the fund shall be self-supporting although state provided the initial contribution in year and an additional_amount in year such contributions were limited in both amount and duration the initial contribution was repaid with interest in year the contribution received in year was characterized as a loan and was also repaid with interest nor can it be argued that the fund receives a financial commitment from the state in the form of foregone taxes the facts indicate that state statute insures that fund pays the same tax as private insurers in addition the fund’s income benefits private parties rather than accruing to state the board_of directors may declare policyholder dividends if surplus funds exist such cash dividend or credit is to be in an amount which the board_of directors in its discretion considers to be the employer’s proportion of divisible surplus as discussed premiums were paid in years and in the amounts of dollar_figurec dollar_figured and dollar_figuree respectively while the fund is responsible for a portion of state’s operating costs such amounts are minimal when compared to the recent dividends that have been paid to the private policyholders finally the state is not responsible for any operational deficit of the fund or for any shortfall between the funds' assets and claimants' actual losses there is no provision for the termination of the fund or the distribution of its assets accordingly despite the state's involvement in certain aspects of the fund such as the regulation of insurance premiums the facts do not support a finding that the fund is an integral part of the state the mere fact that an entity is regulated does not result in tax exempt status income from the fund benefits private parties and the state lacks the level of control or the financial commitment necessary to treat the fund as an integral part of the state political_subdivision the term political_subdivision is not defined in the internal_revenue_code sec_1_103-1 however provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or which has been delegated the right to exercise a portion of the sovereign power of the governmental_unit the three generally acknowledged sovereign powers are the police power the power to tax and the power of eminent_domain 3_tc_131 aff’d 144_f2d_998 2d cir cert_denied 323_us_79 while it is not necessary that all three of these powers be delegated to treat an entity as a political_subdivision possession of only an insubstantial amount of any or all sovereign powers is not sufficient an entity must possess and exercise a significant amount of sovereign powers see revrul_77_164 1977_1_cb_20 all of the facts and circumstances must be considered including the public purposes of the entity and the extent of control by a governmental_unit id from the facts provided there is no indication that the fund possessed any of the traditional sovereign powers the police power of a state encompasses regulations designed to promote public health or public safety while the fund’s purpose of providing workers’ compensation insurance arguably falls within the ambit of promoting public health or safety fund’s limited authority with respect to this power is tenuous at best and has been delegated to private organizations as well further engaging in an activity is distinguishable from regulating an activity or exercising the power of government see 666_f2d_834 3d cir cert_denied 457_us_1105 therefore based on the information provided the fund’s income would not be exempt from tax as a political_subdivision of state sec_115 sec_115 of the code provides that income is excluded from taxation if it is derived from the exercise of any essential_governmental_function and accrues to a state or any political_subdivision the accrual test is satisfied if upon dissolution assets of the entity are distributed to the state revrul_90_74 1990_2_cb_34 in revrul_77_261 1977_2_cb_45 a state and the participating political subdivisions had an unrestricted right to receive a proportionate share of the income earned by a joint investment fund the ruling states that sec_115 does not require that the income in question accrue only to a state or a single political_subdivision and concludes that the income accrues under sec_115 even though more than one governmental entity participated in the fund revrul_90_74 holds that the income of an organization formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health is excluded from gross_income under sec_115 if private interests do not participate in the organization or benefit more than incidentally from the organization revrul_90_74 illustrates that sec_115 does not apply to an entity's income if there is more than an incidental private benefit connected with the income from the information submitted fund’s income accrues primarily to the private policyholders while state also receives a minimal financial benefit from the fund’s operations the benefit received by private parties is more than incidental moreover state statute does not provide for the termination of the fund or the distribution of its assets for the reasons discussed the facts do not warrant excluding the income of the fund under sec_115 case development hazards and other considerations as discussed a determination that an entity is not an integral part of a state a political_subdivision of a state or exempt from taxation under sec_115 is based on the facts and circumstances while it is our opinion that the facts presented support a determination that the fund’s income is not exempt from tax under any of the theories discussed as with any factual determination there are appreciable hazards to litigation furthermore the creation of the fund by state the appointment of board members by the governor state’s regulation of premiums and the fact that the fund’s employees are subject_to civil service requirements are several additional points to consider when assessing the hazards_of_litigation although it is our opinion that the available facts do not support a determination that the fund is state-controlled there are facts present from which a court may reach a contrary result with respect to the financial commitment element there is currently no precise test as to what constitutes an acceptable financial commitment for purposes of the integral_part_doctrine in the present case there appears to be a complete lack of financial commitment as the fund is self-supporting state is not responsible for any operational deficit of the fund and any contributions to the fund were repaid with interest due to the dearth of reported cases in this area however there is a slight risk that a court may conclude that the initial contribution and or the contribution in constitutes a financial commitment by state in addition to the above litigation hazards we also recommend that you consider the provisions of recently enacted sec_501 when determining how to proceed with this matter specifically sec_501 amended by the taxpayer_relief_act_of_1997 provides an exemption for any organization including a mutual_insurance_company if - - i such organization is created by state law and is organized and operated under state law exclusively to - - i provide workmen’s compensation insurance which is required by state law or with respect to which state law provides significant disincentives if such insurance is not purchased by an employer and ii provide related coverage which is incidental to workmen’s compensation insurance ii such organization must provide workmen’s compensation insurance to any employer in the state for employees in the state or temporarily assigned out-of-state which seeks such insurance and meets other reasonable requirements relating thereto iii i the state makes a financial commitment with respect to such organization either by extending the full faith and credit of the state to the initial debt of such organization or by providing the initial operating capital of such organization and ii in the case of periods after the date of enactment of this subparagraph the assets of such organization revert to the state upon dissolution or state law does not permit the dissolution of such organization and iv the majority of the board_of directors or oversight body of such organization are appointed by the chief_executive_officer or other executive branch official of the state by the state legislature or by both we express no opinion as to whether the fund qualifies for exempt status under sec_501 the cited provision is effective only for tax years beginning after date and is not applicable to the fund’s tax years under consideration further to benefit from the provisions of sec_501 the fund must apply for recognition of exempt status under the procedures enumerated in revproc_99_4 1999_1_irb_115 a determination as to whether the fund’s conduct in prior years was egregious must be based on the facts and circumstances generally however such a finding would be limited to those instances where the service can show that there were intentional and continuing violations of the provisions of the code for example if the fund continued to treat its income as tax-exempt despite a determination by the service that such income was taxable its conduct may be sufficiently egregious to preclude eligibility for a closing_agreement in addition attempts to mislead the service as to the nature of the fund’s income such as through false statements regarding the fund’s operations or the extent of state’s control or financial commitment may also constitute egregious behavior egregious conduct as contemplated above is unlikely to be found except in rare circumstances evidence establishing false or misleading statements would be difficult to obtain and would consist primarily of witness testimony or internal correspondence in the present case no information has been presented that would suggest egregious conduct on the part of the fund please call if you have any further questions by carol p nachman special counsel financial institutions and products cc
